 1   DANIELLE OCHS, CA Bar No. 178677
     danielle.ochs@ogletree.com
 2   JASON P. BROWN, CA Bar No. 266472
     jason.brown@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Plaintiff
     BEMIS COMPANY, INC.
 8
     Galen T. Shimoda (Cal. State Bar No. 226752)
 9   attorney@shimodalaw.com
     Erika R. C. Sembrano (Cal. State Bar No. 306635)
10   esembrano@shimodalaw.com
     Shimoda Law Corp.
11   9401 East Stockton Blvd., Suite 200
     Elk Grove, CA 95624
12   Telephone: (916) 525-0716
     Facsimile: (916) 760-3733
13
     Attorneys for Defendant BRADLEY SUMMERS
14

15                               UNITED STATES DISTRICT COURT
16                              EASTERN DISTRICT OF CALIFORNIA
17

18   BEMIS COMPANY, INC.,                               Case No. 2:19-cv-00344-TLN-KJN
19                 Plaintiff,                           STIPULATED PRELIMINARY
                                                        INJUNCTION
20           v.
21   BRADLEY SUMMERS,
22                 Defendant.
23

24

25

26
27

28
                                                                 Case No. 2:19-cv-00344-TLN-KJN
                                 STIPULATED PRELIMINARY INJUNCTION

     7630505_1
 1                           STIPULATED PRELIMINARY INJUNCTION
 2           WHEREAS on February 26, 2019, Plaintiff Bemis Company, Inc. (“Bemis” or “Plaintiff”)
 3   filed the above captioned action (“Action”) against Defendant Bradley Summers (“Summers” or
 4   “Defendant”) (Bemis and Summers are collectively, the “Parties”);
 5           WHEREAS, on February 26, 2019, Bemis filed an ex parte Motion for Temporary
 6   Restraining Order and Order to Show Cause Why Preliminary Injunction Should Not Issue
 7   (“Motion”);
 8           WHEREAS, on February 28, 2019, the Court issued a temporary restraining order against
 9   Defendant and ordering various immediate action on the part of Defendant to maintain the status
10   quo (“TRO”);
11           WHEREAS on February 28, 2019, Plaintiff served Defendant with the Complaint, ex parte
12   application, and TRO via personal service at Defendant’s home residence;
13           WHEREAS, Defendant has not yet responded to Plaintiff’s allegations against him in the
14   Action or the Motion, but wishes to cooperate in bringing this matter to a resolution, including by
15   way of this stipulation for the issuance of a preliminary injunction; and
16           WHEREAS, the Parties wish to maintain the status quo during the pendency of this Action
17   and otherwise with to preserve the resources of the Court and the Parties:
18           NOW THEREFORE, consistent with the TRO ordered by this Court the Parties stipulate to
19   the issuance of a preliminary injunction as set forth herein and request that the Court so Order:
20           a.     Summers shall be enjoined from possessing, using, or disclosing any of the
21   materials taken from Plaintiff’s system, and any other property of Plaintiff’s that came into his
22   possession via external hard drive download, e-mail attachment, or other method;
23           b.     Plaintiff shall be entitled to immediately conduct all discovery to ascertain the
24   nature and extent of Defendant’s alleged misappropriation;
25           c.     Defendant is ORDERED to return to Plaintiff any and all of Plaintiff’s property and
26   trade secrets, including anything obtained by Defendant from Plaintiff at any time and is
27   ORDERED to provide an accounting of same by no later than March 28, 2019;
28           d.     Upon the return of all property and accounting as ordered hereinabove, Defendant is
                                                   1               Case No. 2:19-cv-00344-TLN-KJN
                                   STIPULATED PRELIMINARY INJUNCTION

     7630505_1
 1   ORDERED to provide a written acknowledgment confirming that he has returned all of Plaintiff’s
 2   property and trade secrets, including all of the data and confidential information of Plaintiff’s
 3   clients;
 4              e.   Defendant, shall be enjoined and prohibited from destroying, altering, transmitting,
 5   or moving any documents, in whatever form, that may contain or reflect any of Plaintiff’s trade
 6   secrets; and
 7              f.   The Court orders an inspection of Defendant’s personal email, servers, hard drives,
 8   computer(s), mobile devices, PDAs, USB drives, solid state drives, flash drives, cloud storage
 9   locations and other electronic equipment or databases, including any hosted equipment
10   (“Sources”), and subject to subparagraph (g) below, Defendant’s work (Winpak, Inc.) (“Winpak”)
11   Winpak-issued laptop and cell phone, together with any other Winpak-owned devices, systems or
12   data, that Defendant may have accessed at any time, including, but not limited to Defendant’s
13   Winpak-hosted e-mail account (“Winpak Sources”) by a neutral forensic expert mutually agreed
14   upon by the parties, and pursuant to search protocols, as agreed upon by the parties in good faith, to
15   ascertain whether any of Plaintiff’s trade secrets, including its customer data, exists in any form on
16   any of the Sources or Winpak Sources listed herein.
17              g.   Defendant shall immediately deliver to non-party Winpak’s counsel any Winpak
18   Sources that remain in his possession, custody, or control, which shall be held for safekeeping by
19   Winpak’s counsel pending good-faith discussions between Winpak and Plaintiff as to the Winpak
20   Sources and the selection of a mutually agreeable neutral forensics expert. Counsel for Winpak
21   shall not destroy, alter, transmit, or move the Winpak Sources in whatever form except counsel
22   may transfer the Winpak Sources to the neutral forensics expert. While in the custody of Winpak’s
23   counsel, the Winpak Sources shall not be copied, opened, powered on or altered in any way.
24              h.   No security bond is required in this matter.
25              i.   The Order to Show Cause Regarding the Issuance of a Preliminary Injunction is
26   discharged without prejudice.
27

28
                                                     2               Case No. 2:19-cv-00344-TLN-KJN
                                     STIPULATED PRELIMINARY INJUNCTION

     7630505_1
 1           SO STIPULATED.
 2   Dated: March 20, 2019                    Shimoda Law Corp.
 3
                                              /s/ Erika R. C. Sembrano
 4                                            Galen T. Shimoda
                                              Erika R. C. Sembrano
 5                                            Attorneys for Defendant Bradley Summers
 6

 7

 8   DATED: March 20, 2019                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.
 9
10

11                                                By: /s/ Jason P. Brown
                                                      DANIELLE OCHS
12                                                    JASON P. BROWN
                                                      Attorneys for Plaintiff
13                                                    BEMIS COMPANY, INC.
14

15

16

17           IT IS SO ORDERED.
18   Dated: March 28, 2019
19
                                                                                        37615961.1
20

21

22                                                Troy L. Nunley
                                                  United States District Judge
23

24

25

26
27

28
                                                 3               Case No. 2:19-cv-00344-TLN-KJN
                                 STIPULATED PRELIMINARY INJUNCTION

     7630505_1
